Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 1 of 8
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 2 of 8
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 3 of 8
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 4 of 8
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 5 of 8
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 6 of 8
        Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 7 of 8



 domain names and that they were suffering "irreparable harm." [see Pars. 15, 24 and 38 above].

         42.    Within days after Matthias was fired, and months before they had brought this

litigation, Herbert and Plaintiffs had established successful workarounds for whatever possible

damages they could possibly suffer as a result of Matthias' retention of the domain names. [Ex 12

at 59, Ex. 5 at 132]

         43.    Notwithstanding their claims of "irreparable harm," Plaintiffs did not move for a

 preliminary injunction [Dkt. 1, Ex. 1].

         44.    Plaintiffs did not pursue the relief they were requesting from the alleged

 "irreparable harm" they were suffering for the next seven years [Ex. l].


  Date: March 11, 2019




  To:     Gregory F. Hauser
          Sherica R. Bryan
          Wuersch & GeringLLP
          100 Wall Street, 10th
          Floor New York,
          New York 10005
          Tel: (212) 509-5050
          Fax: (212) 509-9559
          Attorneys for Plaintiffs




                                                 7
Case 1:12-cv-00929-VSB-KNF Document 281 Filed 03/11/19 Page 8 of 8
